Case 6:14-cv-02083-CEM-KRS Document 143 Filed 05/13/19 Page 1 of 10 PageID 2119




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION


    JERRY HARVEY AUDIO HOLDING, LLC,
    and JERRY HARVEY AUDIO, LLC,

                   Plaintiffs,                             Case No. 6:14-cv-02083-CEM-KRS

          v.

    1964 EARS, LLC, and EASTERWOOD &
    ASSOCIATES, LLC, d/b/a EARS 2 HEAR,

                   Defendants.
                                                       /


       DEFENDANT 1964 EARS, LLC’S RESPONSE TO NOTICE OF VOLUNTARY
                                DISMISSAL

           Defendant 1964 Ears, LLC, an Oregon limited liability company (“Defendant”),

    presents the following Response to Plaintiffs Jerry Harvey Audio Holding, LLC’s and Jerry

    Harvey Audio, LLC’s (“Plaintiffs”) May 6, 2019 filing captioned “Notice of Voluntary

    Dismissal Pursuant to F.R.C.P. 41(a)(1)(A)(i)” (Dkt. #42).

       A. Procedural Background

           This case involves a single claim for patent infringement of U.S. Pat. No. 8,897,463

    (“the ‘463 patent”). The original complaint was filed on December 19, 2014, but service was

    not effective until January 23, 2015, when Plaintiffs filed the waiver of service. (Dkt. #1,

    Dkt. #6.) Defendant timely filed a motion to dismiss for lack of personal jurisdiction or

    alternatively to transfer venue on February 26, 2015. (Dkt. #1, Dkt. #15.) Defendant was

    required to file this motion prior to filing an answer. See Fed. R. Civ. P. 12(b).




                                                   1
Case 6:14-cv-02083-CEM-KRS Document 143 Filed 05/13/19 Page 2 of 10 PageID 2120




           Rather than file an opposition to the motion to dismiss, on March 3, 2015, Plaintiffs

    sought an extension of time until March 26, 2015 to respond to the motion to dismiss. (Dkt.

    #20.) On March 4, 2015, the day after filing the extension of time, Plaintiffs filed a First

    Amended Complaint (FAC) and a Motion for Preliminary Injunction. (Dkt. #22, Dkt. #23.)

    Plaintiffs did not indicate these filings would be forthcoming during conferral on the motion

    to extend time to respond to the motion to dismiss. Because the filing of the FAC mooted

    Defendant’s original motion to dismiss, Defendant prepared and timely filed new motions to

    dismiss or transfer venue on March 23, 2015. (Dkt. #34, Dkt. #35.) Again, Defendant was

    required to file these motions prior to filing an answer. See Fed. R. Civ. P. 12(b). Defendant

    simultaneously filed a motion to stay and extend time to respond to the motion for

    preliminary injunction, citing the need for the Court to first determine whether it had

    personal jurisdiction over Defendant. (Dkt. #33.)

           On March 26, 2015, the day Plaintiffs’ requested extension of time expired, Plaintiffs

    filed a motion for temporary restraining order (TRO), seeking to entirely shut down

    Defendant’s business.    (Dkt. #37.)   The timing of the motion for TRO suggested that

    Plaintiffs and their counsel used the requested extension of time to respond to the motion to

    dismiss to instead prepare and file the motion for TRO. Defendant filed an opposition to the

    TRO the next day, and the Court denied the TRO on April 3, 2015, citing Plaintiffs’ delay in

    seeking the TRO. (Dkt. #42, Dkt. #49.) In the Order denying the TRO, the Court also

    ordered Plaintiffs to respond to Defendant’s motions to dismiss or transfer venue on or before

    May 3, 2015. (Dkt. #49.)

           Plaintiffs filed their oppositions to the motions to dismiss or transfer on May 3, 2015.




                                                  2
Case 6:14-cv-02083-CEM-KRS Document 143 Filed 05/13/19 Page 3 of 10 PageID 2121




    (Dkt. #57, Dkt. #58.) However, the Court did not rule on the motions for nearly a year; in

    fact, under Local Rule 3.01(h), Defendants were required to, and did, file multiple notices to

    the Court of the undecided status of the motions to dismiss and transfer venue, including on

    November 9, 2015 (Dkt. #85, Dkt. #86), on December 10, 2015 (Dkt. #87, Dkt. #88), and on

    January 11, 2016 (Dkt. #91, Dkt. #92).

           By operation of statute, Defendant was required to file a petition for inter partes

    review (IPR) of the ‘463 patent no later than January 23, 2016, one year from the date the

    waiver of service was filed, or be time barred from filing an IPR. See 35 U.S.C. § 315(b);

    Fed. R. Civ. P. 4(d)(4); Motorola Mobility LLC v. Patent of Michael Arnouse, Case IPR2013-

    00010, Paper 20, at 6 (PTAB Jan. 30, 2013) (informative) (“[I]n the situation where the

    petitioner waives service of a summons, the one-year time period begins on the date on

    which such a waiver is filed.”). Defendant filed its petition for IPR of the ‘463 patent on

    January 21, 2016, and filed a motion to stay this litigation pending final resolution of the IPR

    on January 26, 2016. (Dkt. #97, Dkt. #98-1, Dkt. #98-3.) Because the Court had not yet

    ruled on Defendant’s motions to dismiss or transfer, Defendant’s answer was not yet due by

    the time Defendant filed the IPR petition and moved to stay the litigation.

           On March 28, 2016, this Court issued an Order denying Defendant’s motions to

    dismiss or transfer, but granting Defendant’s motion to stay the litigation pending resolution

    of the IPR, subject only to possibly re-opening the matter based on its ruling on the motion

    for preliminary injunction, which was not fully briefed at that time. (Dkt. #109 at 19-20.)

    Plaintiffs withdrew the motion for preliminary injunction after it was fully briefed. (Dkt.

    #128.) Because the Court never ruled on the withdrawn motion for preliminary injunction,




                                                   3
Case 6:14-cv-02083-CEM-KRS Document 143 Filed 05/13/19 Page 4 of 10 PageID 2122




    this case has been stayed pending final resolution of the IPR since March 28, 2016, and was

    still stayed on May 6, 2019, when Plaintiffs filed the purported Notice of Voluntary

    Dismissal. Defendant’s time to answer thus never come to pass.

           The PTAB instituted IPR on all 16 claims of the ‘463 patent on July 20, 2016. (Dkt.

    #127-1.) On July 19, 2017, the PTAB issued a Final Written Decision finding all 16 claims

    of the ‘463 patent unpatentable as obvious. (Dkt. #135-1.) Plaintiff Jerry Harvey Audio

    Holding, LLC (“Patent Owner”) requested rehearing on August 18, 2017, which was denied

    on October 10, 2017. (Dkt. #136 at 2.) Patent Owner then appealed the Final Written

    Decision to the United States Court of Appeals for the Federal Circuit on December 12,

    2017. (Id.)

           On February 20, 2019, the Federal Circuit issued its judgment, affirming the PTAB’s

    final written decision finding all 16 claims unpatentable. (Dkt. #141-1.) Patent Owner

    petitioned for rehearing en banc on March 22, 2019. The Federal Circuit denied both panel

    rehearing and en banc rehearing on April 24, 2019, and issued its Mandate in the appeal on

    May 1, 2019. (Homen Dec. Ex. 1-2.) Pursuant to Supreme Court Rule 13, Patent Owner has

    until May 21, 2019, to petition the Supreme Court for cert. Both Patent Owner and its

    counsel have suggested that Patent Owner will petition for cert. (Homen Dec. Ex. 3-4.)

           The PTAB has not issued a certificate canceling the ‘463 patent’s claims. See 37

    C.F.R. § 42.80.

       B. Argument

           Plaintiffs did not move to lift the stay before filing the purported dismissal, and the

    purported dismissal does not itself include a request to lift the stay nor any argument in




                                                  4
Case 6:14-cv-02083-CEM-KRS Document 143 Filed 05/13/19 Page 5 of 10 PageID 2123




    support of lifting the stay. For this reason alone, the voluntary dismissal, filed while the case

    was stayed, should be disregarded. Cf. Warren v. Hilton, No. CV 2:13-00084-KD-M, 2014

    WL 12616812, at *1-2 (S.D. Ala. May 12, 2014) (examining whether stay of litigation

    should be lifted before determining whether purported notice of voluntary dismissal under

    Rule 41(a)(1)(A)(i) was effective).

           In Warren, the Southern District of Alabama construed a notice of voluntary

    dismissal under Rule 41(a)(1)(A)(i) filed while the suit was stayed as a motion to lift the stay

    and for voluntary dismissal. Warren, 2014 WL 12616812, at *1. Warren, of course, is not

    binding precedent on this Court. However, to the extent that this Court finds Warren

    persuasive, Warren went on to “determine whether the stay is applicable and whether

    dismissal with prejudice is not inconsistent with the terms of the stay.” Id.

           The purpose of the stay in this case was to allow the issue of validity to be completely

    and finally decided through the IPR process. (See Dkt. #109 at 19 (granting the stay because

    “the PTO’s decision could entirely eliminate the need for this litigation”).) Although the

    PTAB found all claims unpatentable in July of 2017, owing to Patent Owner’s multiple

    rehearing requests and appeal, and the fact that Patent Owner can still petition the Supreme

    Court for cert and has suggested it will do so, the issue of validity has not been completely

    and finally decided through the IPR process. Accordingly, the purpose of the stay in this

    litigation has not been met, making a lift of the stay at this time improper, and dismissal

    without prejudice inconsistent with the terms of the stay.

           This Court’s decision in Alps S., LLC v. Ohio Willow Wood Co., No. 8:08-CV-1893-

    T-33MAP, 2011 WL 2784172 (M.D. Fla. July 15, 2011) is instructive. Alps was a patent




                                                   5
Case 6:14-cv-02083-CEM-KRS Document 143 Filed 05/13/19 Page 6 of 10 PageID 2124




    infringement litigation stayed pending reexamination of the asserted patents. The Court

    granted a motion to lift stay after the reexamination was complete, the certificates on the

    patents had issued, and the prosecution on the merits of the patents was closed, such that

    “[t]he purpose of the stay has been satisfied.” Id. at *2.

           Unlike Alps, the IPR for which this litigation was stayed is not complete, the

    certificate canceling the ‘463 patent’s claims has not issued, and Patent Owner and its

    counsel have suggested Patent Owner will further appeal the Board’s finding that all 16

    claims are unpatentable. Thus, the purpose of the stay in this case—to allow the issue of

    validity to be completely and finally decided through the IPR process—has not been met.

    The stay was still in place on May 6, 2019, when Plaintiffs filed the purported dismissal, and

    is still in place now, making the purported dismissal inconsistent with the terms of the stay.

    Cf. Alps, 2011 WL 2784172, at *2; Warren, 2014 WL 12616812, at *1.

           Defendant has not heard anything from Plaintiffs or their counsel since March 5,

    2019, when Patent Owner declined to stipulate to costs in the Federal Circuit appeal because

    the time for requesting rehearing and petitioning for cert had not yet passed.1 (Homen Dec.

    Ex. 4.) The parties did not settle this litigation, nor did they settle any of their other pending

    disputes. The attempted dismissal is accordingly not a result of any settlement between the

    parties. Cf. Warren, 2014 WL 12616812, at *2 (noting, as further reason for lifting the stay

    and dismissing the action that the litigation had been settled and the actions requested in the



    1
      The Practice Notes to Fed. Cir. R. 39 encourage parties to stipulate to costs. Although
    Patent Owner declined to stipulate to Defendant’s modest costs in the appeal, Patent Owner
    ultimately did not contest Defendant’s bill of costs, and the Federal Circuit awarded
    Defendant its costs in the Mandate. (Homen Dec. Ex. 2.)


                                                    6
Case 6:14-cv-02083-CEM-KRS Document 143 Filed 05/13/19 Page 7 of 10 PageID 2125




    notice of dismissal were pursuant to settlement).

            Defendant, of course, is not privy to Plaintiffs’ motives behind the purported

    dismissal. However, Plaintiffs may erroneously believe that voluntarily dismissing this suit

    before Defendant has had any opportunity to answer will prevent Defendant from being

    considered a “prevailing party” under 35 U.S.C. § 285, which provides that “[t]he court in

    exceptional cases may award reasonable attorney fees to the prevailing party.”2 A less

    superficial reading of the authorities on exceptional case awards demonstrates that this belief

    is legally incorrect, particularly under the circumstances here where the Federal Circuit has

    placed its judicial imprimatur on the matter by affirming the unpatentability of the claims.3

            Regardless, the purpose of voluntary dismissal is “to permit a disengagement of the

    parties at the behest of the plaintiff only in the early stages of a suit, before the defendant has

    expended time and effort in the preparation of his case.” Armstrong v. Frostie Co., 453 F.2d

    914, 916 (4th Cir. 1971). That is not this case. It is not the early stages of this suit, and

    Defendant has expended significant time, effort, and money invalidating the ‘463 patent.

    Because the ‘463 patent is invalid, it cannot be infringed, which is the only claim in this

    lawsuit. See Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1929 (2015) (“[I]f, at the

    end of the day, an act that would have been an infringement . . . pertains to a patent that is

    shown to be invalid, there is no patent to be infringed . . . [and] there is no liability.”).



    2
      Notably, 28 U.S.C. § 1927, which allows a defendant to seek fees against a plaintiff’s
    counsel for counsel’s unreasonable and vexatious conduct in the litigation, has no “prevailing
    party” requirement.
    3
      Defendant will provide full briefing of this issue in its forthcoming Rule 54 motion. Note
    too Defendant’s still-pending Rule 11 motion, discussed in Defendant’s Notice to the Court
    re: Undecided Motion for Rule 11 Sanctions, filed concurrently herewith.


                                                      7
Case 6:14-cv-02083-CEM-KRS Document 143 Filed 05/13/19 Page 8 of 10 PageID 2126




           The only difference between this case and a patent infringement suit where IPR is not

    pursued is that the significant time, effort, and money Defendant expended in invalidating the

    ‘463 patent was expended outside of this Court, in a specialized administrative tribunal

    tasked by Congress to make such determinations and before the appellate court tasked with

    review of patent invalidity. This case is not in its infancy, it is a case near the end of the

    road, though not there until the deadline for petitioning for cert passes; only Patent Owner

    knows if it will or will not petition for cert. Allowing Plaintiffs to dismiss without prejudice

    in these circumstances, despite a stay being in place and the conditions of the stay not having

    been met, would violate public policy and greatly prejudice Defendant.

           Further, the fact that no answer is on file is through no fault of Defendant. Under

    Rule 12(b)(6), Defendant was required to move to dismiss and transfer before filing an

    answer. The motion to dismiss and transfer could have been determined much sooner, had

    Plaintiff not mooted the original motion by filing an amended complaint, and had Plaintiff

    not amplified the proceedings by filing the motion for preliminary injunction, which it later

    withdrew, and the motion for TRO, which the Court denied in part owing to Plaintiffs’ delay

    in bringing the motion. By the time the Court did rule on the motions to dismiss and transfer,

    the IPR was already on file, as required by 35 U.S.C. § 315(b); the Court stayed the suit

    pending resolution of the IPR in the same order in which it denied the motions to dismiss and

    transfer. Defendant never had an opportunity to file an answer in this suit.

           Therefore, if the Court decides to lift stay even though Plaintiffs did not move to lift

    stay and the conditions of the stay have not been met, Defendant respectfully requests that

    the Court accept entry of Defendant’s Answer, filed concurrently herewith, before




                                                   8
Case 6:14-cv-02083-CEM-KRS Document 143 Filed 05/13/19 Page 9 of 10 PageID 2127




    considering Plaintiffs’ dismissal. Plaintiffs’ gamesmanship should not be countenanced by

    allowing Plaintiffs to lose every substantive battle then attempt to avoid imposition of

    sanctions by dismissing out of turn and without prejudice.



           Dated this 13th day of May, 2019.

    s/ Hillary A. Brooks____________
    Hillary A. Brooks                                   Richard E. Fee
    Admitted Pro Hac Vice                               Florida Bar No. 813680
    Delfina S. Homen                                    Kathleen M. Wade
    Admitted Pro Hac Vice                               Florida Bar No. 127965
    BROOKS QUINN, LLC                                   Catherine F. Yant
    6513 132nd Ave. NE #378                             Florida Bar No. 104852
    Kirkland, WA 98033                                  FEE & JEFFRIES, P.A.
    (503) 629-1559                                      1227 N. Franklin Street
    hillary@brooksquinn.com                             Tampa, FL 33602
    delfina@brooksquinn.com                             (813) 229-8008
    Lead trial counsel for Defendant,                   rfee@feejeffries.com
    1964 Ears, LLC                                      kwade@feejeffries.com
                                                        cyant@feejeffries.com
                                                        Local trial counsel for Defendant,
                                                        1964 Ears, LLC




                                                  9
Case 6:14-cv-02083-CEM-KRS Document 143 Filed 05/13/19 Page 10 of 10 PageID 2128




                                     CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on May 13, 2019, I filed a true and correct copy of the

     foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice

     of electronic filing to all counsel of record.


                                                           s/ Delfina S. Homen____________
                                                           Hillary A. Brooks
                                                           Admitted Pro Hac Vice
                                                           Delfina S. Homen
                                                           Admitted Pro Hac Vice
                                                           BROOKS QUINN, LLC
                                                           6513 132nd Ave. NE #378
                                                           Kirkland, WA 98033
                                                           (503) 629-1559
                                                           hillary@brooksquinn.com
                                                           delfina@brooksquinn.com
                                                           Lead trial counsel for Defendant,
                                                           1964 Ears, LLC

                                                           Richard E. Fee
                                                           Florida Bar No. 813680
                                                           Kathleen M. Wade
                                                           Florida Bar No. 127965
                                                           Catherine F. Yant
                                                           Florida Bar No. 104852
                                                           FEE & JEFFRIES, P.A.
                                                           1227 N. Franklin Street
                                                           Tampa, FL 33602
                                                           (813) 229-8008
                                                           rfee@feejeffries.com
                                                           kwade@feejeffries.com
                                                           cyant@feejeffries.com
                                                           Local trial counsel for Defendant,
                                                           1964 Ears, LLC




                                                      10
